MANDATE

THE STATE OF TEXAS

TO THE 49TH JUDICIAL DISTRICT COURT OF WEBB COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on December 11, 2013, the cause upon appeal to
revise or reverse your judgment between

Thomas A. Lamont, L.O.G. Energy Development, Ltd., Rosendo A. Carranco, and Montecristo Energy II, Ltd.
(Appellant/Cross Appellee), Appellant

V.

Vaquillas Energy Lopeno, Ltd., LLP and JOB Energy Partners II, Ltd. (Appellee/ Cross-Appellant), Appellee

No. 04-12-00219-CV and Tr. Ct. No. 2008-CVF000353D1

was determined, and therein our said Court of Appeals made its order in these words:


     We withdraw our opinion and judgment dated September 18, 2013, and
substitute this opinion and judgment in their place. In accordance with this
court’s opinion of this date, the judgment of the trial court is AFFIRMED.
Costs of this appeal are taxed against Appellants Thomas A. Lamont, L.O.G.
Energy Development, Ltd., Rosendo A. Carranco, and Montecristo Energy II,
Ltd.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on June 9, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-12-00219-CV

 Thomas A. Lamont, L.O.G. Energy Development, Ltd., Rosendo A. Carranco, and Montecristo
                        Energy II, Ltd. (Appellant/Cross Appellee)

                                                     v.

    Vaquillas Energy Lopeno, Ltd., LLP and JOB Energy Partners II, Ltd. (Appellee/ Cross-
                                         Appellant)

       (NO. 2008-CVF000353D1 IN 49TH JUDICIAL DISTRICT COURT OF WEBB COUNTY)


TYPE OF FEE                  CHARGES        PAID          BY
MOTION FEE                         $15.00   E-PAID        BYRON C. KEELING
MOTION FEE                         $15.00   E-PAID        BYRON C. KEELING
MOTION FEE                         $10.00   E-PAID        BYRON C. KEELING
COPIES                             $56.50   PAID          MELANIE ANN CASTILLO
COPIES                              $5.00   PAID          BEIRNE MAYNARD & PARSONS
MOTION FEE                         $10.00   E-PAID        BEIRNE MAYNARD & PARSONS
MOTION FEE                         $10.00   E-PAID        BYRON C. KEELING
MOTION FEE                         $10.00   E-PAID        BEIRNE MAYNARD & PARSONS
MOTION FEE                         $10.00   E-PAID        BEIRNE MAYNARD & PARSONS
MOTION FEE                         $10.00   E-PAID        BEIRNE MAYNARD & PARSONS
MOTION FEE                         $10.00   E-PAID        BEIRNE MAYNARD & PARSONS
MOTION FEE                         $10.00   E-PAID        BYRON C. KEELING
MOTION FEE                         $10.00   E-PAID        BYRON C. KEELING
MOTION FEE                         $10.00   E-PAID        BYRON C. KEELING
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID          BEIRNE MAYNARD & PARSONS
INDIGENT                           $25.00   PAID          BEIRNE MAYNARD & PARSONS
FILING                            $100.00   PAID          BEIRNE MAYNARD & PARSONS
FILING                            $100.00   E-PAID        BYRON C. KEELING
INDIGENT                           $25.00   E-PAID        BYRON C. KEELING
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID        BYRON C. KEELING


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.
      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this June 9, 2015.

                                             KEITH E. HOTTLE, CLERK



                                             Cynthia A. Martinez
                                             Deputy Clerk, Ext. 53853